Citation Nr: 0938563	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-27 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected headaches.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to May 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 RO rating decision 
that granted service connection for headaches associated as 
proximately due to the service-connected malaria, and 
assigned a noncompensable evaluation effective on June 29, 
2006.  

During the course of the appeal, in a March 2009 rating 
decision, the RO increased the evaluation for the service-
connected headaches to 10 percent effective June 29, 2006.  

Inasmuch as a rating higher than 10 percent is available, and 
inasmuch as a claimant is presumed to be seeking the maximum 
available benefit for a given disability, the claim for 
higher rating as reflected on the title page remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The Veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in October 2007.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected headaches are shown to be 
productive of a disability picture that more nearly 
approximates characteristic prostrating attacks occurring at 
least monthly.  


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent evaluation, 
but not more, for the service-connected headaches are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 
4.124a including Diagnostic Code 8100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

According to the United States Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores v. Peake, adequate notice in 
increased evaluation cases also requires additional 
notification elements.  22 Vet. App. 37 (2008), vacated in 
part Nos. 2008-7150, 2008-7115 (Fed. Cir. September 4, 2009).  
However, VA's Office of General Counsel holds the position 
that Vazquez-Florez does not apply to initial rating 
situations because VA's notice obligations under the VCAA are 
fully satisfied once service connection has been granted.  

In addition, VCAA and its implementing regulations define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

The present case involves a "downstream" issue consisting 
of entitlement to an increased initial evaluation.  In other 
words, the RO issued a rating decision in November 2006 
granting service connection for headaches and assigning a 
noncompensable evaluation effective June 29, 2006.  The 
Veteran then submitted a timely Notice of Disagreement (NOD) 
disagreeing with the noncompensable evaluation assigned.  

In VAOPGCPREC 8-2003 (Dec. 22, 2003), the VA General Counsel 
held that where there is a "downstream" issue, such as 
here, 38 U.S.C.A. § 5103(a) does not require separate notice 
of the information and evidence necessary to substantiate the 
newly raised issue; rather, a Statement of the Case (SOC) 
must be issued.  The required SOC in the present case 
addressing the issue of an increased initial evaluation for 
the service-connected headaches was issued to the Veteran in 
June 2007.  

Previously, the RO sent the Veteran in July 2006 (in 
connection with his original claim of service connection) 
advising him that VA is responsible for getting relevant 
records held by any Federal agency, to include service 
records, Social Security Administration (SSA) records, and 
records from VA and other Government agencies, that he must 
provide enough information about the records to allow VA to 
request them, and that it was his responsibility to make sure 
VA received the records.  

In light of this record, the Board finds that the Veteran has 
received notice of the elements required to support his 
claim, and what evidence, if any, will be obtained by the 
Veteran, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

First, the Veteran's service treatment record (STR) is on 
file.  In addition, the file includes medical records from 
those VA and non-VA medical providers that the Veteran 
identified as having relevant records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

Second, the Veteran was afforded a VA examination most 
recently in April 2009.  The Board finds that the VA 
examination is adequate because, as shown below, it was based 
upon consideration of the Veteran's pertinent medical 
history, his lay assertions and current complaints, and 
because it describes the disability in detail sufficient to 
allow the Board to make a fully informed determination.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not asserted, and the evidence 
does not show, that his symptoms have increased in severity 
since that evaluation. The Board accordingly finds no reason 
to remand for further examination.  

Finally, the Veteran has been afforded a hearing before the 
RO's Decision Review Officer in which he presented oral 
argument in support of his claim.  He was also advised of his 
entitlement to a hearing before the Board, but he has not 
requested such a hearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

The Veteran is contending that an initial evaluation in 
excess of 10 percent is warranted for the service-connected 
headaches.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In contrast, the Court in Fenderson v. West distinguished 
appeals involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service-
connected.  12 Vet App 119, 125-26 (1999).  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See id. at 126-27.  

Moreover, the Board notes, the Court recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Given the nature of the present claim for an initial 
evaluation, the Board has considered all evidence of severity 
since the effective date for service connection.  The Board's 
adjudication of this claim accordingly satisfies the 
requirements of Hart.  

The Board notes that although the Veteran is not presently 
diagnosed with migraine headaches, his service-connected 
disability has been rated by analogy to 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8100 for migraine headaches.  

According to DC 8100, a 10 percent evaluation is assigned for 
migraines with characteristic prostrating attacks averaging 
one in two months over the last several months.  

A 30 percent evaluation is assigned for migraines with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.

The highest evaluation, 50 percent, is assigned for migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

In the present case, the evidence demonstrating the severity 
of the Veteran's service-connected headaches during the 
period of the rating appeal first includes a March 2005 VA 
treatment note showing, the Veteran complained of an episode 
where his head started to feel hot and he thought he was 
going to pass out.  Afterward, he had a "slight" headache 
and could not write his name or play an organ for half a day 
due to his hand shaking.  

The record also shows that in June 2006, the Veteran's 
private treating physician provided a note in which he wrote 
that the Veteran had "severe" headaches controlled by 
aspirin.  

In further connection with his claim, the Veteran underwent a 
VA examination in August 2006.  The examiner did not have the 
claims file for review, but noted the Veteran's history of 
malaria during the New Guinea theater of operation during 
World War II, with associated high fever, abdominal pain, and 
headaches.  

The Veteran complained of continued chronic frontal 
headaches.  The Veteran also reported the May 2005 incident 
during which he felt heat at the top of his head and nearly 
passed out and then had a headache.  The Veteran denied any 
recurrence.  

Otherwise, the Veteran complaints consisted of weakness and 
fatigue and headaches intermittently.  The VA examiner also 
performed a thorough clinical evaluation.  

Based on the results of the examination, the VA examiner 
diagnosed malaria in World War II; chronic intermittent 
headaches since developing malaria and mild functional 
impairment with the onset of headaches.  No evidence of 
nutritional deficits.   

Also, in a letter received by the RO in November 2006, the 
Veteran's daughter, who identified herself as an "R.N." 
(Registered Nurse), wrote that the Veteran suffered from 
frequent and severe headaches that were periodically 
accompanied by an elevation in temperature.   

Further, the Veteran and a friend testified at a DRO hearing 
in October 2007.  The Veteran testified that he always had a 
slight headache.  In fact, he woke up every morning with a 
headache.  He used aspirin as needed, including taking 2 
aspirin before going to sleep.  He also had to sleep on an 
incline or in his recliner to prevent the migraines from 
waking him up.  

The Veteran also testified that the headaches could sometimes 
get severe.  These flare-ups occurred 3 to 4 times per week.  
During such flare-ups, he had no associated vision problems, 
but he needed to close his eyes so he could rest. Flare-ups 
also caused a "sick feeling," and he could not function.  
Otherwise, he had never been hospitalized since discharge due 
to headaches.  

The Veteran's friend testified during the DRO hearing that he 
would sometimes go to the Veteran's house and find the 
Veteran lying down unable to get up and go anywhere.  

Following the DRO hearing, the Veteran underwent a VA 
neurological examination in April 2009.  The examiner 
reviewed the claims file and summarized the Veteran's 
pertinent medical history to include daily headaches since 
having malaria during active service.  

Although the headaches varied in intensity, he had flare-ups 
5 out of 7 days per week.  The Veteran denied aura, nausea, 
vomiting, photophobia, and phonophobia.  He used aspirin for 
relief.  The examiner noted that the Veteran could do 
ordinary activities during headaches, and they were not 
prostrating.  Flare-ups did not include pain, weakness, 
fatigue, or functional loss.  Sleeping flat caused more 
headaches.  On examination, neurological testing was 
nonfocal.  

Based on the results of the examination, the VA examiner 
diagnosed headaches with very mild residual functional 
impairments.  

In reviewing the medical and lay evidence above, the Board 
finds that the Veteran's headaches are not adequately 
contemplated by the assigned 10 percent evaluation under DC 
8100.  

The Veteran has consistently reported that he experiences a 
constant headache controlled only through the use of constant 
medication with experiences flare-ups up to 5 out 7 days per 
week.  Also, the Veteran's treating physician in June 2006 
and the Veteran's daughter, who is a Registered Nurse, 
characterized the headaches as "severe."  

Finally, during his August 2006 VA examination, the Veteran 
endorsed weakness and fatigue.  

Accordingly, the Board finds that assignment of a 30 percent 
evaluation under DC 8100 is appropriate throughout the course 
of the present appeal.  

The Board finds, on the other hand, that the next higher, 50 
percent, evaluation is not warranted for the service-
connected headaches.  As indicated by the April 2009 VA 
examiner, the Veteran's flare-ups were not completely 
disabling and were not prolonged.  

Finally, "staged ratings" are not warranted because the 
Veteran's symptoms have not exceeded the criteria for 
assignment of a 30 percent rating at any time during the 
period under appellate review.  See Hart, 21 Vet. App. 505; 
Fenderson, 12 Vet. App. 119.  

The Board's findings above are based on a schedular 
evaluation.  To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  

First, the applicable rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Furthermore, 
the evidence does not show marked interference with 
employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

In fact, during his October 2007 DRO hearing, the Veteran 
specifically denied any periods of hospitalization associated 
with his headaches.  

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

In conclusion, the evidence the present appeal supports a 30 
percent evaluation, but not more, for the Veteran's service-
connected headaches.  To that extent, the appeal is granted.  
38 C.F.R. § 4.7.  


ORDER

An increased rating of  30 percent, but not higher, for the 
service-connected headaches is granted beginning on June 29, 
2006, subject to the regulations governing the payment of VA 
monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


